Thornton, J., concurring.
I cannot perceive that the court had jurisdiction to compel by imprisonment an answer to the question put to the petitioner.
It appears that during the progress of the trial of Hinkle v. Hinkle, which was an action for a divorce, petitioner was called and sworn as a witness, and one question only was put to him. It is not stated in the commitment that petitioner was called as a witness in the cause on trial, but the statement is made generally as given above. The following is the question put: “I desire to know if Mr. Hinkle or Mr. Lowenthal, or anybody connected with Mr. Lowenthal’s office who has been present during the trial, has made to you any statements as to what transpired here during the progress of the trial.”
How such a question could be pertinent in the divorce case on trial I cannot perceive. It may have been pertinent with regard to a violation of an order made that the case of Hinkle v. Hinkle should be heard with closed doors, from which the public generally should be excluded, and on a trial of some one for such violation, but the commitment does not show that such an order for the pending trial had ever been made. But without some regular proceeding against a person for the violation of such an order, I am of opinion that the court is without jurisdiction to put such a question to any one. In. my judgment, the court had no jurisdiction, conceding that the order for the trial with closed doors had been made and entered, to ask such a question o£ a; witness, .with a *242view of ascertaining if a certain person had been guilty of such violation, and in advance of a regular trial for an alleged violation of such an order.
It is argued that the petitioner cannot urge such ground for his discharge as is above stated, because he did not urge it before the court which ordered his imprisonment. I cannot agree that such a contention is sound. If the court is entirely without jurisdiction, the order called in question here is void, and the petitioner cannot for the reason alleged be precluded from availing himself of it.
I concur in the conclusion that the prisoner should be discharged, for the reasons above given.